H. T. Kellogg, J.:
The employee for whose death this claim "was filed, while pulling an iron clamp, by means of a long hook, from a furnace in the plant of his employer, was struck in the abdomen by the hook when it slipped from the clamp. The work to which the employee had been assigned consisted of operating an air hammer. His duties did *507not comprehend work in connection with the furnace. He had been repeatedly told by his foreman to stick to the hammer and do no other work. When the foreman saw him engaged in any other work he rebuked him and sent him back to his job. It appeared, therefore, that the employee was not doing work which he was employed to do when he received his injuries. Consequently, although his injuries may have been the cause of his death, they did not arise out of or in the course of his employment.
The award should be reversed and the claim dismissed.
All concur.
Award reversed and claim dismissed, with costs against the State Industrial Board.